EXHIBIT 10.64

 

FIRST AMENDMENT TO

NATIONAL COMMERCE FINANCIAL CORPORATION

DIRECTOR’S FEES DEFERRAL PLAN

(f/n/a National Commerce Bancorporation Director’s

Fees Deferral Plan)

 

THIS FIRST AMENDMENT is made as of the 1st of January 2002, by National Commerce
Financial Corporation (hereinafter called the “Corporation”).

 

INTRODUCTION

 

WHEREAS, the Corporation maintains the National Commerce Bancorporation
Director’s Fees Deferral Plan.

 

WHEREAS, the Corporation wishes to change the name of the Plan to the “National
Commerce Financial Corporation Director’s Fees Deferral Plan.”

 

AMENDMENT

 

NOW, THEREFORE, the Corporation hereby amends the Plan by substituting the term
“National Commercial Financial Corporation” for the term “National Commerce
Bancorporation” wherever the same is found.

 

IN WITNESS WHEREOF, the Corporation has executed this First Amendment as of the
day and year first above written.

 

CORPORATION:

NATIONAL COMMERCE FINANCIAL CORPORATION

By:

 

/S-Fox/

Title:

 

CFO

 

1



--------------------------------------------------------------------------------

EXHIBIT 10.64

 

NATIONAL COMMERCE FINANCIAL CORPORATION

DIRECTOR’S FEES DEFERRAL PLAN

 

SECTION 1

INTRODUCTION

 

National Commerce Financial Corporation (formerly National Commerce
Bancorporation) (the “Corporation”) established the Plan effective January 1,
2002, in order to permit and provide the deferral of payment of fees accruing to
its Directors and the Directors of its Subsidiaries in consideration of services
to be performed by such Directors. This Plan was an amendment and restatement of
the CCB Financial Corporation Director’s Fees Deferral Plan. The Corporation
also maintains various other plans of deferred compensation for its and its
predecessors’ present and past members of the Board of Directors, all of which
are frozen plans. These other plans of deferred compensation consist of the
National Commerce Bancorporation Deferred Compensation Plan for Eligible
Directors and Eligible Executives and the CCB Financial Corporation Deferred
Compensation Plan (collectively, the “Frozen Plans”). The Corporation wishes to
merge the Frozen Plans into the Plan. This document constitutes an amendment and
restatement of the Plan and the merger of the Frozen Plans into the Plan,
effective as of January 1, 2003.

 

SECTION 2

TERMS

 

The following terms when used in the Plan shall have the following meanings:

 

(a) “Account” shall mean that bookkeeping account maintained by the Corporation
on behalf of each Participant which shows their interest in the Plan, inclusive
of amounts deferred, earnings accrued thereupon, and gains and losses charged
thereto. Specifically, a Participant’s Account shall consist of the following:

 

(1) “Deferred Credit Account” which shall reflect amounts deferred by the
Participant to this Plan;

 

(2) “NCB Plan Account” which shall consist of a Participant’s interest, if any,
in the NCB Plan, which has been merged into the Plan effective as of January 1,
2003, and

 

(3) “CCB Plan Account” which shall consist of a Participant’s interest, if any,
in the CCB Plan, which has been merged into the Plan effective as of January 1,
2003.

 

(b) “Beneficiary” shall mean the person or trust that the Participant has
designated most recently in writing to the Plan Committee; provided, however,
that in the event the Participant has failed to make a designation, no person
designated is alive, no trust established, or no successor Beneficiary has been
designated who is alive, the term “Beneficiary” means the Participant’s estate.
If subsequent to the death of the Participant, the Participant’s Beneficiary
dies while entitled to receive benefits under the Plan, the successor
Beneficiary, if any, or the Participant’s estate shall be the Beneficiary.
Notwithstanding the foregoing, unless a new election has been made by the
Participant, any Beneficiary election made by a Participant under a Frozen Plan
shall continue to apply to that portion of the Participant’s Account
attributable to the Frozen Plan under which such Beneficiary election was made.



--------------------------------------------------------------------------------

(c) “CCB Plan” shall mean the CCB Financial Corporation Deferred Compensation
Plan effective as of January 1, 1988.

 

(d) “Commencement Date” shall mean the date upon which payment of the
Participant’s Account shall begin.

 

(e) “Corporation” shall mean National Commerce Financial Corporation.

 

(f) “Director” shall mean a member of the Board of Directors of the Corporation
or any of its subsidiaries.

 

(g) “Fees” shall mean the annual retain and meeting fees (Board of Committees)
or either of them, at the election of the Participant, for the Participant’s
membership on any Board of Directors of the Corporation or any of its
Subsidiaries.

 

(h) “Frozen Plans” shall mean the NCB Plan and the CCB Plan, both of which have
been merged into the Plan effective as of January 1, 2003.

 

(i) “NBC Plan” shall mean the National Commerce Bancorporation Deferred
Compensation Plan for Eligible Directors and Eligible Executives, effective as
of January 1, 1994.

 

(j) “Participant” shall mean a Director who irrevocably elects to have fees
deferred pursuant to this Plan and any other Director of the Corporation or its
predecessors who has an Account transferred to the Plan from a Frozen Plan.

 

(k) “Plan” shall mean the National Commerce Financial Corporation Director’s
Fees Deferral Plan as in effect from time to time.

 

(l) “Plan Committee” shall consist of not less than three (3) nor more than five
(5) persons appointed by the Board of Directors of the Corporation to administer
that Plan in accordance with the provisions of Section 7 hereof; however, that
no member of the Plan Committee shall be a Director.

 

(m) “Subsidiary” means any corporation (other than he Corporation) in an
unbroken chain of corporations beginning with the Corporation if, at the
relevant time, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the combined
total voting power of all classes of stock in one of the other corporations in
the chain.

 

(n) “Unforeseeable Emergency” means the severe financial hardship to be
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant (as defined in Code Section
152(a)), loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute
and Unforeseeable Emergency will depend upon the facts of each case, but in any
case, and Unforeseeable Emergency shall be deemed not to exist to the extent
that such hardship is or may be relieved: (a) through reimbursement or
compensation by insurance or otherwise; (b) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severed financial hardship; or (c) by the cessation of deferrals under this
Plan.

 

2



--------------------------------------------------------------------------------

SECTION 3

ELIGIBILITY

 

3.1 Participation. A Director shall become a Participant hereunder in one of the
following manners:

 

(a) The Director may enter into an irrevocable election at any time up to an
including December 31st of any calendar year to defer receipt of fees payable to
such Director, if any, on account of and with respect to the ensuing and
subsequent calendar years. The election may extend to the aggregate fees so
payable for such years or may be limited to either the annual retainer or
meeting fees (Board and Committees).

 

(b) If an person becomes a Director during a calendar year to fill a vacancy on
the Board of Directors and such person was not a Director on the preceding
December 31st, such person may elect, before his or her them begins to defer
receipt of fees payable to such Director in accordance with the provisions
hereof for the balance of the calendar year and for subsequent calendar years.

 

(c) If the Director had an election to defer under the Plan in effect as of the
effective date of this amendment and restatement, such election shall remain in
effect following the effective date of this amendment and restatement until
subsequently revoked or amended by a later election.

 

(d) If a current or former member of the Board of Directors of the Corporation
or a predecessor corporation has a balance transferred to this Plan from a
Frozen Plan, such person shall be a Participant as of January 1, 2003; provided,
however, that such personal shall not be entitled to any future contributions to
this Plan unless such person is a Director.

 

3.2 Form and Manner of Elections. Any such election made pursuant to the
provisions of this Plan shall be made in writing in a form prescribed by and
satisfactory to the Corporation.

 

3.3 Required Elections.

 

(a) Participants shall designate the fees to be deferred to the Plan.

 

(b) Participants shall designate the Beneficiary of the payments to be made
under this Plan in the event Participant’s death prior to the payment in full.
The Beneficiary designation may be amended from time to time by Participant.

 

(c) At the time any election to defer Fees to the Plan is made, the Participant
shall irrevocably determine the Commencement Date. Notwithstanding the
foregoing, the Commencement Date with respect to:

 

(1) a Participant’s NCB Plan Account shall be determined by the Plan Committee,
but no earlier than the first day of the calendar quarter which begins after the
date the Participant no longer serves as a Director, and

 

3



--------------------------------------------------------------------------------

(2) a Participant’s CCB Plan Account shall be the date elected by the
Participant under the CCB Deferred Compensation Plan.

 

3.3 Effect of Elections. Once made, the election shall continue in effect from
calendar year to calendar year until terminated by the Participant by written
notice delivered to the Corporation. Such termination shall become effective
only as to Fees which may become payable on account of calendar years beginning
subsequent to the date upon which notice of termination is given and thereafter.
All Fees deferred during the period of time such election is effective shall be
disposed of solely by the provisions of this Plan.

 

SECTION 4

CREDITS

 

4.1 Crediting of Returns on Accounts. A Participant’s Account may be credited
with the rate of return of amounts invested and reinvested by the Corporation in
interest bearing accounts or deposits, bills or notes, mutual funds, life
insurance (whole life or term insurance) annuity contracts, stocks (including
securities issued by the Corporation), bonds or other securities, or any other
assets that the Corporation may decide to select. In the exercise of these
discretionary investment powers, the Corporation may engage a fiscal agent or
investment counsel, and, if it so desires, may delegate to such fiscal agent or
investment counsel full or limited authority to select the assets in which the
funds are to be invested. The Corporation may provide for different investments
for that portion of a Participant’s Account attributable to Frozen Plans.

 

4.2 Assumption of Risk. The Participant agrees on behalf of himself or herself
and his or her designated Beneficiary to assume all risks in connection with any
decrease in value of the funds which are invested or which continue to be
invested in accordance with the provisions of this Plan.

 

4.3 No obligation to Fund. To facilitate its record keeping of amounts deferred
hereunder, as the same may be invested in accordance with the provisions of this
Section 4, the Corporation, may, but is not required to, establish a reserve
fund or other bookkeeping account or accounting entry to which the amounts so
deferred are to be credited, together with earnings thereon, and gains and
losses charged thereto.

 

4.4 Ownership of Assets. Title to and beneficial ownership of any assets,
whether cash or investments, which the Corporation may earmark to pay the
Accounts, shall at all times remain in the Corporation as part of its general
assets, subject to the claims of its general creditors; provided, however, the
Corporation may provide in its discretion that investment of all amounts
deferred hereunder and payment of the Accounts will be accomplished by a trust
which shall constitute a part of the Plan and which shall be incorporated by
reference herein. The Corporation may authorize such trust to maintain
investments in a manner similar to that provided in this Section 4. All amounts
transferred to said trust and held therein from time to time, including earnings
accrued thereon, shall at all time subject to the claims of the Corporation’s
general creditors.

 

SECTION 5

DISTRIBUTIONS

 

5.1 Distribution of Deferred Credit Account and CCB Plan Account. Beginning with
Commencement Date, the Participant shall be entitled to receive his or her
Deferred Credit Account and CCB Plan Account in such manner as shall be elected
by the Participant in writing in a form prescribed by and satisfactory to the
Corporation; provided, however, that such election shall not be effective unless
and until approved by the Plan Committee, which approval shall be at the sole
and unfettered discretion of the Plan Committee. Such election shall be made
prior to the calendar year in which Commencement Date

 

4



--------------------------------------------------------------------------------

occurs. For this purpose, an election of a form of distribution under the CCB
Plan shall be treated as an election under this Plan. The Participant may revoke
or otherwise change his prior elections concerning the Commencement Date and the
form of payment by submitting new elections in the form and manner provided by
the Corporation; provided that any new elections concerning the form of payment
or the Commencement Date shall only be effective with regard to distributions
occurring no less than twelve months following the date such elections
requesting such changes are submitted to the Plan Committee.

 

5.2 Forms of Distribution of Deferred Credit Account and CCB Plan Account.
Available methods of distributions of the Deferred Credit Account and CCB Plan
Account shall be:

 

  (a) Lump sum;

 

  (b) Equal installments (adjusted for interest or earnings on the undistributed
balance) over a mutually-agreed-upon period not to exceed the life expectancy of
Participant and/or his spouse;

 

  (c) Any combination of (a) or (b) above.

 

In the event no election is made or if any election is rejected by the Plan
Committee, the Deferred Credit Account and CCB Plan Account may be paid in such
manner and over such period of time as the Plan Committee deems appropriate;
provided that no payment may be made prior to Participant’s death or
Commencement Date, whichever event shall first occur, subject to the
acceleration provisions hereof.

 

5.3 Distribution of NCB Plan Account. The Participant shall be entitled to
receive his NCB Plan Account in quarterly installments over forty consecutive
calendar quarters, beginning with the Commencement Date. Notwithstanding the
foregoing.

 

(1) if the Participant’s NCB Plan Account is $10,000 or less as of the
Commencement Date, his or her NCB Plan Account shall be automatically
distributed in one lump sum payment; and

 

(2) if the Participant has elected in writing, at least one full year before the
Commencement Date, a form of distribution described in Plan Section 5.2 of his
NCB Plan Account, distribution shall be made in the form selected by the
Participant. For this purpose, an election of an optional form of distribution
under the NCB Plan shall be treated as an election under this Plan. Any election
shall not be effective unless and until approved by the Plan Committee, which
approval shall be at the sole and unfettered discretion of the Plan Committee.
The Participant may revoke or otherwise change his prior elections concerning
the Commencement Date and the form of payment by submitted in new elections in
the form and manner provided by the Corporation; provided that any new elections
concerning the form of payment or the Commencement Date shall only be effective
with regard to distributions occurring no less than twelve months following the
date such elections requesting such changes are submitted to the Plan Committee.

 

5.4 Distributions for Unforeseen Emergency. Notwithstanding anything else to the
contrary in this Section 5, if, upon application of Participant, the Plan
Committee shall accelerate Commencement Date upon a finding by the Plan
Committee of an Unforeseeable Emergency, the Participant’s Account shall be
distributed according to such method as the Plan Committee shall determine in
its sole discretion.

 

5



--------------------------------------------------------------------------------

SECTION 6

DEATH BENEFITS

 

6.1 Death After Commencement Date. If Participant dies after Commencement Date,
but prior to the date upon which the Account is fully paid to the Participant,
the Corporation shall continue such payments in the manner above determined to
the Beneficiary; provided, however, that the Participant’s NCB Plan Account
shall be distributed to the Beneficiary in a single lump sum as of the first day
of the calendar quarter following the death of such Participant.

 

6.2 Death Before Commencement Date. If Participant dies prior to Commencement
Date, the Corporation shall pay the Account in the manner above determined to
the Beneficiary commencing no later than ninety (90) day following the date of
the Participant’s death.

 

6.3 Change of Beneficiary. The Beneficiary designation may be made or changed by
Participant (without the consent of any former beneficiary) on a form provided
by the Corporation and delivered to the Corporation before the Participant’s
death.

 

SECTION 7

ADMINISTRATION OF PLAN

 

7.1 Plan Committee Powers. The Plan Committee shall have the sole responsibility
for the administration of the Plan and shall have such powers as may be
necessary to discharge its duties under the Plan, including, but not by way of
limitation, the following:

 

(a) To constitute and interpret the Plan and decide all questions of
eligibility;

 

(b) To prescribed procedures to be followed by Participants and Beneficiaries
filing applications for benefits;

 

(c) To prepare and distribute, in such manner as it determines to be
appropriate, information explaining the Plan;

 

(d) To receive from the Corporation, its Subsidiaries, and from Participants
such information as may be necessary for the proper administration of the Plan;

 

(e) To maintain and to furnish the Corporation, its Subsidiaries, and
Participants such records with respect to the administration of the Plan as are
reasonable and appropriate;

 

(f) To received, review and keep on file (as it deems convenient and proper),
records of payments to Participants and their Beneficiaries and reports of
disbursements for expenses;

 

(g) To received, review and determine claims for benefits payable hereunder;

 

(h) In its discretion, to accelerate Commencement Date upon application by a
Participant substantiating an Unforeseeable Emergency and to determine the
method of distribution of the Account under such circumstances;

 

(i) To appoint or employ individuals to assist in the administration of the Plan
and as it deems advisable.

 

6



--------------------------------------------------------------------------------

7.2 Scope of Authority.

 

(a) The Plan Committee may adopt such rules as its deems necessary, desirable or
appropriate in administering the Plan. All rules and decisions of the Plan
Committee shall be uniformly and consistently applied to all Participants in
similar circumstances.

 

(b) When making a determination, the Plan Committee shall be entitled to rely
upon information furnished by the Corporation, Participant, a former Participant
or his or her Beneficiary.

 

(c) Except as herein expressly set forth, the Plan Committee shall have no power
to add to, subtract from or modify any of the terms of the Plan, or to change or
add to any benefits provided by the Plan or to waive or fail to apply any
requirements of eligibility for distribution of the Participant’s Account under
the Plan.

 

(d) Any and all questions arising, relating or concerning the construction,
interpretation, administration or performance of this Plan shall be determined
in good faith by the Plan Committee acting in its sole judgment and discretion,
and its determination shall be final and conclusive upon the Participants and
their Beneficiaries, and the successors, assigns, heirs and personal
representatives of any of them.

 

7.3 Claim for Benefits. If any benefits become payable under this Agreement, the
Participant (or a Beneficiary in the case of Participant’s death) shall file a
claim for benefits by notifying the Plan Committee in writing. If the claim is
wholly or partially denied, the Plan Committee will provide a written notice
within ninety (90) days, specifying the reason for the denial and the provisions
upon which the denial is based, and additional material or information necessary
to receive benefits, if any. Also, such written notice shall indicate the steps
to be taken if a review of the denial is desired.

 

7.4 Review of Denied Claims. If a claim is denied and review is desired, the
Participant (or the Beneficiary in the case of Participant’s death) shall notify
the Plan Committee in writing within sixty (60) days. In requesting a review,
the Participant or Beneficiary may review plan documents and submit any written
issues or comments he or she feels is appropriate. The Plan Committee shall then
review the claim and provide a written decision with sixty (60) days. This
decision shall state the specific reasons for the decision and shall include
references to specific provisions on which the decision is based.

 

SECTION 8

FUNDING

 

While the Corporation may do so, the Corporation shall have not responsibility
to secure, make reserve for, or otherwise funds it contractual obligations under
this Plan, and Participants acknowledge that they are relying on the general
credit of the Corporation to meet its contractual commitment established
hereunder. Nothing herein contained shall give a Participant, a Beneficiary, or
any other person or persons any right, title, interest or claim in and to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Corporation or in which it may have any right, title or interest now or
in the future, the rights accruing to a Participant or any designee hereunder
being solely those of any unsecured creditor of the Corporation.

 

SECTION 9

NONASSIGNABILITY AND NONALIENATION

 

Neither any Participant nor any Beneficiary shall have the right to commute,
encumber, assign or dispose of the right to receive payments, hereunder, which
payments and the right thereto are expressly declared to be non-assignable and
non-transferable, and in the event of any attempted assignment or transfer, the
Corporation shall have no further liability hereunder.

 

7



--------------------------------------------------------------------------------

SECTION 10

NO CONTRACTUAL RIGHTS

 

Nothing herein contained shall confer upon a Participant any contractual right
to any wages, salary, bonus or other distribution of the funds or profits of the
Corporation, nor shall participation in this Plan be construed as a contract of
employment, or a guarantee of employment of a Participant or a guarantee of a
Participant’s membership in the Board of Directors of the Corporation, nor does
it restrict the right of the Corporation to discharge a Participant or the right
of a Participant to terminate his employment with the Corporation.

 

SECTION 11

AMENDMENT AND TERMINATION

 

The Corporation reserves the right, at any time, and from time to time, without
the consent of the Participants, to revoke or amend this Plan in any manner;
provided that no such revocation or amendment shall alter, forfeit, diminish or
adversely affect the rights or interest of any person who is a Participant or
any other person receiving payments hereunder at the time of such amendment or
revocation, without the consent of such person first had and obtained. Except as
provide below, in no event shall any such amendment or revocation result in the
payment of the Account prior to Commencement Date and all amounts deferred
hereunder shall be held, administered and distributed as if such amendment or
revocation had not occurred. In the event of the termination of the Plan, a
Participant’s NCB Plan Account shall be paid to the Participant as soon as
reasonably practicable in a single lump sum.

 

NATIONAL COMMERCE FINANCIAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

ATTEST:

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[CORPORATE SEAL]

 

8